UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4534


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARQUEIS D. LONGUS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:04-cr-00254-REP-1)


Submitted:    October 20, 2008             Decided:   November 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Paul G. Gill, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant. Chuck Rosenberg, United
States Attorney, Angela Mastandrea-Miller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marqueis         D.        Longus       appeals    the       district             court’s

judgment revoking his supervised release and imposing a sentence

of twenty-four months’ imprisonment.                             Longus alleges that his

sentence is plainly unreasonable.                        For the following reasons, we

affirm.

               We will affirm a sentence imposed after revocation of

supervised release if it is not plainly unreasonable.                                            United

States    v.    Crudup,         461       F.3d    433,    437    (4th       Cir.      2006).        The

sentence first must be assessed for reasonableness, “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences[,] . . . with some

necessary modifications to take into account the unique nature

of supervised release revocation sentences.”                                Id. at 438-39; see

United States v. Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In

applying       the        ‘plainly          unreasonable’          standard,             we       first

determine,       using      the          instructions      given       in    Gall       [v.       United

States,    128      S.    Ct.     586,      597    (2007)],       whether         a    sentence      is

‘unreasonable.’”).

               We    affirm          a     sentence       that    is        not       unreasonable.

Crudup,    461       F.3d       at       439.      Only     if     a    sentence            is     found

procedurally         or     substantively              unreasonable         will       we        “decide




                                                   2
whether the sentence is plainly unreasonable.” *           Id.; see Finley,

531 F.3d at 294.        Although the district court must consider the

Chapter 7 policy statements and the requirements of 18 U.S.C.

§§ 3553(a), 3583 (2006), “the [district] court ultimately has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.”              Crudup, 461

F.3d at 439 (internal quotation marks and citations omitted).

               We have thoroughly reviewed Longus’ sentence and find

it to be procedurally and substantively reasonable.                   Based on

this conclusion, “it necessarily follows that” Longus’ sentence

is not “plainly unreasonable.”              Crudup, 461 F.3d at 440; see

Finley, 531 F.3d at 297.

               Accordingly, we affirm the district court’s judgment

revoking Longus’ supervised release and imposing a twenty-four

month prison term.        We dispense with oral argument because the

facts    and    legal   contentions   are    adequately   presented    in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                      AFFIRMED




     *
      “[F]or purposes of determining whether an unreasonable
sentence is plainly unreasonable, ‘plain’ is synonymous with
‘clear’ or, equivalently, ‘obvious.’” Crudup, 461 F.3d at 439
(internal quotation marks, citation, and alteration omitted).



                                       3